 


114 HR 1365 IH: Ammunition and Firearms Protection Act
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1365 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. McHenry introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent the reclassification of certain ammunition as armor piercing ammunition. 
 
 
1.Short titleThis Act may be cited as the Ammunition and Firearms Protection Act. 2.Prevention of reclassification of certain ammunition as armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended by adding at the end the following: 
 
(D)Notwithstanding subparagraph (B), the term armor piercing ammunition does not include— (i)any M855 (5.56 mm x 45 mm) or SS109 type ammunition; or 
(ii)any ammunition designed, intended, and marketed for use in a rifle..   